UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

ADEL AL HAKEEMY                             )
                                            )
               Petitioner,                  )
                                            )
               v.                           )          Civ. Case No. 05-429 (RJL)
                                            )
BARACK H. OBAMA, et al.,                    )
                                            )
               Respondents.                 )

                                           ORDER

       On July 13, 2009, petitioner's counsel moved to withdraw from the case. At the

request of petitioner's counsel, the Court delayed ruling on the motion until replacement

counsel was found. On March 2, 2010, the Court appointed attorneys from the Federal

Public Defender for the Northern District of Ohio as replacement counsel and subsequently

granted the pending motion to withdraw. In light ofthe Court's Order and the Government's

most recent status report in this case, it is hereby

       ORDERED that petitioner's counsel shall, within 90 days of this Order, show cause

why the case should not proceed to a hearing on the merits or be dismissed without prejudice.

Failure to comply with this Order may result in dismissal of the action pursuant to Local

Rule 83.23.

       SO ORDERED.                                               ...


                                                            ~
            tv--
March (1,,2010

                                                            United States District Judge